DETAILED ACTION
The communication dated 12/16/2021 has been entered and fully considered.
Claims 1, 7, and 11 were amended. Claims 1-20 are currently pending. Claims 18-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 12/16/2021, with respect to claims 7-8 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 7-8 have been withdrawn.
Applicant’s arguments, see pages 8-10, filed 12/16/2021, with respect to claims 1-7 and 11-12 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-7 and 11-12 have been withdrawn.
Applicant’s arguments, see page 11, filed 12/16/2021, with respect to claims 8-10 and 13-17 have been fully considered and are persuasive.  The dependency objections of claims 8-10 and 13-17 have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 18-20 are to be canceled.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Inch et al. U.S. Publication 2003/0041887 and Spang et al. U.S. Publication 2017/0135549, the closest prior art, differ from the instant claims in failing to teach that the first and second obtrusions extend between a top wall and a bottom wall of the discharge manifold; and wherein the first and second obtrusions are positioned on an opposed wall of said first nozzle, respectively. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective 
Claims 2-10 are allowed as they are dependent upon allowed claim 1.
As for claim 11, Inch et al. U.S. Publication 2003/0041887 and Spang et al. U.S. Publication 2017/0135549, the closest prior art, differ from the instant claims in failing to teach that the first and second obtrusions extend between a top wall and a bottom wall of the discharge manifold; and wherein the first and second obtrusions are positioned on an opposed wall of said first nozzle, respectively. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet manifold taught by Inch and Spang as claimed.
Claims 12-17 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711